Order entered April 11, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00410-CV

                            IN RE STACEY D. HOWARD, Relator

                  Original Proceeding from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-04354-2013

                                             ORDER
                           Before Justices Myers, Molberg, and Nowell

       Before the Court is relator’s April 9, 2019 petition for writ of mandamus. We request the

real party in interest and respondent file their responses, if any, to the petition by April 30, 2019.


                                                        /s/    LANA MYERS
                                                               JUSTICE